
	
		II
		111th CONGRESS
		2d Session
		S. 3788
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2010
			Mr. Wyden (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to temporarily
		  increase the investment tax credit for geothermal energy
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Geothermal Energy Investment Act of
			 2010.
		2.Temporary
			 increase in investment tax credit for geothermal energy property
			(a)In
			 generalSubclause (II) of
			 section 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by
			 striking paragraph (3)(A)(i) and inserting clause (i) or
			 (iii) of paragraph (3)(A).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			
